 



Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 3 AND CONSENT NO. 6
     AMENDMENT NO. 3 AND CONSENT NO. 6 (this “Amendment and Consent”), dated as
of December 13, 2005, under the Credit Agreement, dated as of March 31, 2004,
among THE BISYS GROUP, INC., the Lenders party thereto, BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., SUNTRUST BANK and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agents, and THE BANK OF NEW YORK, as
Administrative Agent, as amended by Amendment No. 1 and Consent No. 2, dated as
of July 27, 2005, and Amendment No. 2 and Consent No. 5, dated as of
November 14, 2005 (as so amended, the “Credit Agreement”).
RECITALS
     A. Capitalized terms used herein which are not defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.
     B. The Borrower failed to deliver to the Administrative Agent its Form 10-Q
for the fiscal quarter ended March 31, 2005 (the “Third Quarter 10-Q”) and its
Compliance Certificate for such fiscal quarter (the “Third Quarter Compliance
Certificate”) by May 16, 2005, the date required by Sections 6.1(b) and 6.1(c),
respectively, of the Credit Agreement. As a result of such failures, Defaults
have occurred and are continuing (such failure to deliver the Third Quarter 10-Q
and the Third Quarter Compliance Certificate being referred to herein
collectively as the “Third Quarter Defaults”). Unless cured or waived prior to
June 15, 2005, the last day of the 30 day cure period set forth in
Section 8.1(e) of the Credit Agreement, the Third Quarter Defaults would have
become Events of Default. Pursuant to Consent No. 1 and Waiver No. 2, dated as
of June 10, 2005 (collectively, “Consent No. 1”), Amendment No. 1 and Consent
No. 2, dated as of July 27, 2005 (collectively, “Amendment No. 1”) and Consent
No. 3, dated as of September 13, 2005 (“Consent No. 3”), the Administrative
Agent and the Lenders agreed to extend such cure period to November 15, 2005
(the “Third Quarter Cure Period Expiration Date”).
     C. In addition to the extension of the cure period in respect of the Third
Quarter Defaults, pursuant to Consent No. 1 and effective as of June 20, 2005
(the “All Lender Effective Date” as defined therein), the Borrower agreed that
for the period from the All Lender Effective Date until the earlier to occur of
(i) the delivery of the Third Quarter Compliance Certificate and (ii) August 1,
2005, the Applicable Margin is to be calculated based on the Total Leverage
Ratio as set forth in the Compliance Certificate delivered with respect to the
fiscal quarter of the Borrower ended December 31, 2004 (the “December 2004
Applicable Margin”).
     D. Pursuant to Consent No. 1 and Amendment No. 1, the Borrower confirmed
and agreed that notwithstanding anything contained in Consent No. 1 and
Amendment No. 1, if the Applicable Margin based on the Total Leverage Ratio set
forth in the Third Quarter Compliance Certificate (the “March 2005 Applicable
Margin”) is higher than the December 2004 Applicable Margin, the Borrower will
pay to the Administrative Agent for the account of each Lender, not later than
five (5) Business Days after the delivery of the Third Quarter Compliance
Certificate, the difference between interest calculated using the December 2004
Applicable Margin and interest calculated using the March 2005 Applicable
Margin, in each case on the Loans of such Lender outstanding from time to time
during the period from June 20, 2005 through and including August 1, 2005.
     E. The Borrower failed to deliver to the Administrative Agent its Form 10-K
for the fiscal year ended June 30, 2005 (the “2005 10-K”) and its Compliance
Certificate for the fiscal quarter ended June 30, 2005 (the “Fourth Quarter
Compliance Certificate”) by September 28, 2005, the date required by
Sections 6.1(a) and 6.1(c), respectively, of the Credit Agreement. As a result
of such failures,





--------------------------------------------------------------------------------



 



Defaults have occurred and are continuing (such failure to deliver the 2005 10-K
and the Fourth Quarter Compliance Certificate being referred to herein
collectively as the “Fourth Quarter Defaults”). Unless cured or waived prior to
October 28, 2005, the last day of the 30 day cure period set forth in
Section 8.1(e) of the Credit Agreement, the Fourth Quarter Defaults would have
become Events of Default. Pursuant to Consent No. 3, the Administrative Agent
and the Lenders agreed to extend such cure period to November 15, 2005 (the
Fourth Quarter Cure Period Expiration Date”).
     F. Pursuant to Consent No. 4, dated as of September 27, 2005, the
Administrative Agent and the Lenders, among other things, consented to the
Information Services Group Sale, provided that the proceeds thereof are used to
repay the outstanding Term Loans in full with any net proceeds thereof remaining
after such repayment to be used to repay outstanding obligations under the
Subordinated Notes.
     G. The Borrower failed to deliver to the Administrative Agent its Form 10-Q
for the fiscal quarter ended September 30, 2005 (the “First Quarter 10-Q”) and
its Compliance Certificate for the fiscal quarter ended September 30, 2005 (the
“First Quarter Compliance Certificate”) by November 14, 2005, the date required
by Sections 6.1(b) and 6.1(c), respectively, of the Credit Agreement. As a
result of such failures, Defaults have occurred and are continuing (such failure
to deliver the First Quarter 10-Q and the First Quarter Compliance Certificate
being referred to herein collectively as the “First Quarter Defaults”). In
accordance with Section 8.1(e) of the Credit Agreement, the First Quarter
Defaults will become Events of Default if the First Quarter 10-Q and the First
Quarter Compliance Certificate are not delivered on or before December 14, 2005,
the last day of the 30 day cure period set forth therein (the “First Quarter
Cure Period Expiration Date”).
     H. Pursuant to Section 5.3(b) of the Credit Agreement, the Lenders and the
Issuing Bank are not obligated to make a Loan or issue, increase, amend, renew
or extend Letters of Credit under the Credit Agreement (collectively, “Credit
Extensions”) after the occurrence and during the continuance of a Default.
     I. Pursuant to Amendment No. 2 and Consent No. 5, dated as of November 14,
2005 (collectively, “Amendment No. 2”), the Lenders consented to, among other
things, (i) the extension of the Third Quarter Cure Period Expiration Date in
respect of the Third Quarter Defaults through and including December 15, 2005,
(ii) the extension of the Fourth Quarter Cure Period Expiration Date in respect
of the Fourth Quarter Defaults through and including December 31, 2005,
(iii) the extension of the First Quarter Cure Period Expiration Date in respect
of the First Quarter Defaults through and including January 31, 2006, and
(iv) the making of Credit Extensions after the delivery of the Third Quarter
10-Q, the Third Quarter Compliance Certificate, the 2005 10-K and the Fourth
Quarter Compliance Certificate (collectively, the “Credit Extension
Deliverables”) notwithstanding the continuance of the First Quarter Defaults. In
addition, pursuant to Amendment No. 2, certain provisions of the Credit
Agreement were amended.
     J. Pursuant to Section 2.10(i) of the Credit Agreement, upon the occurrence
of an Event of Default, the Administrative Agent at the request of Required
Lenders, has the right to demand the cash collateralization of the LC Exposure.
In connection with this Amendment and Consent, the Borrower has agreed to cash
collateralize the LC Exposure notwithstanding the extension of the cure periods
provided herein.
     K. The Bank of New York, in its individual capacity, has issued letters of
credit for the account of the Borrower and/or one or more of its Subsidiaries
outside of the credit facility established
The BISYS Group, Inc. Amendment No. 3 and Consent No. 6

- 2 -



--------------------------------------------------------------------------------



 



under the Credit Agreement as permitted by Section 7.1(a)(xvii) of the Credit
Agreement. The Bank of New York has requested that such letters of credit be
cash collateralized.
     L. One or more Domestic Subsidiaries of the Borrower which are not
Subsidiary Guarantors, desire to make one or more demand loans directly or
indirectly to the Borrower or a Subsidiary Guarantor in an aggregate principal
amount not in excess of $15,000,000, the proceeds of which are to be used to
repay a portion of the Term Loans in accordance with Paragraph 7 of this
Amendment and Consent. Pursuant to Section 7.4(d) of the Credit Agreement, such
demand loan would not be permitted as a result of the Defaults described above.
     M. The Borrower has requested that the Administrative Agent and Required
Lenders (i) consent to the extension of the Third Quarter Cure Period Expiration
Date in respect of the Third Quarter Defaults and the Fourth Quarter Cure Period
Expiration Date in respect of the Fourth Quarter Defaults through and including
January 31, 2006, (ii) consent to the making of one or more demand loans by one
or more Domestic Subsidiaries which are not Subsidiary Guarantors to the
Borrower or to a Subsidiary Guarantor notwithstanding the existence of Defaults
and (iii) agree amendments to the Credit Agreement to permit the cash
collateralization of the BNY Letters of Credit, and the Administrative Agent and
the Lenders are willing to do so subject to the terms and conditions of this
Amendment and Consent.
     Accordingly, in consideration of the Recitals and the covenants, conditions
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
     1. The Administrative Agent and the Lenders hereby consent to the extension
of the Third Quarter Cure Period Expiration Date in respect of the Third Quarter
Defaults and the Fourth Quarter Cure Period Expiration Date in respect of the
Fourth Quarter Defaults through and including January 31, 2006.
     2. Notwithstanding the provisions of Amendment No. 2 or the occurrence of
the First Quarter Defaults, the Administrative Agent, the Lenders and the
Issuing Bank hereby consent to the making of Credit Extensions after the later
of (i) the delivery of the Credit Extension Deliverables and (ii) the receipt by
the Borrower of the net sales proceeds of the Information Services Group Sale,
provided that at the time of the request for such Credit Extension and at the
time of the making thereof all of the conditions set forth in Section 5.3 of the
Credit Agreement are satisfied, other than the occurrence and continuance of the
First Quarter Defaults.
     3. Notwithstanding any provision of the Loan Documents to the contrary and
the existence of Defaults, the Administrative Agent, the Lenders and the Issuing
Bank hereby consent to the making by one or more Domestic Subsidiaries of the
Borrower which are not Subsidiary Guarantors of one or more demand loans in an
aggregate principal amount not to exceed $15,000,000, the proceeds of which are
to be used to pay a portion of the Term Loans as provided in Paragraph 7 of this
Amendment and Consent.
     4. Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions thereto in their appropriate alphabetical order:
     “BNY Letters of Credit” means, collectively, any letters of credit issued
by The Bank of New York in its individual capacity outside of the credit
facility established by this Agreement.
The BISYS Group, Inc. Amendment No. 3 and Consent No. 6

- 3 -



--------------------------------------------------------------------------------



 



     “BNY LC Exposure” means, at any time with respect to the BNY Letters of
Credit, the sum, without duplication, of (i) the aggregate undrawn amount of all
outstanding BNY Letters of Credit at such time plus (ii) the aggregate amount of
all payments made by BNY in respect of a drawings under the BNY Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower at such
time.
     5. Section 7.1(a) of the Credit Agreement is hereby amended by (i) deleting
the word “and” appearing at the end of clause (xvi) thereof, (ii) substituting
“; and” for the period at the end of clause (xvii) thereof and (iii) adding a
new clause (xviii) to the end thereof to read as follows:
     (xviii) Indebtedness in respect of the BNY Letters of Credit in an
aggregate amount not in excess of $3,000,000.
     6. Section 7.2 of the Credit Agreement is hereby amended by (i) deleting
the word “and” appearing at the end of subsection (e) thereof, (ii) substituting
“; and” for the period at the end of subsection (f) thereof and (iii) adding a
new subsection (g) to the end thereof to read as follows:
        (g) Liens consisting of cash collateral to secure the obligations in
respect of the BNY Letters of Credit in an aggregate amount not in excess of
$3,000,000.
     7. Paragraphs 1 through and including 6 hereof shall not be effective until
each of the following conditions is satisfied:
     (a) the Administrative Agent (or its counsel) shall have received from
Required Lenders and each of the Loan Parties either (i) a counterpart of this
Amendment and Consent signed on behalf of such Person or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment and Consent) that such
Person has signed a counterpart of this Amendment and Consent;
     (b) the Borrower shall have prepaid the Term Loans in full together with
all accrued and unpaid interest thereon not later than December 14, 2005;
     (c) the Borrower shall have deposited cash collateral with the
Administrative Agent in respect of the Letters of Credit in an amount equal to
$2,334,283.76 not later than December 14, 2005;
     (d) the Borrower shall have deposited cash collateral with The Bank of New
York in respect of the BNY Letters of Credit in an amount equal to $2,215,000
not later than December 14, 2005 (or such other date as may be acceptable to The
Bank of New York in its sole discretion);
     (e) the Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the effectiveness of this Amendment and Consent,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Loan
Documents; and
The BISYS Group, Inc. Amendment No. 3 and Consent No. 6

- 4 -



--------------------------------------------------------------------------------



 



     (f) the Administrative Agent shall have received such other documentation
and assurances as it shall reasonably request in connection with this Amendment
and Consent and the transactions contemplated hereby.
     8. In all other respects, the Loan Documents shall remain in full force and
effect, and no consent or waiver in respect of any term or condition of any Loan
Document shall be deemed to be a consent or waiver in respect of any other term
or condition contained in any Loan Document.
     9. Except as set forth in Paragraph 2 of this Amendment and Consent, the
Borrower acknowledges that so long as the Third Quarter Defaults and the Fourth
Quarter Defaults shall continue and the Borrower has not received the net sales
proceeds of the Information Services Group Sale, any other Default shall occur
and be continuing, or the Borrower cannot otherwise satisfy the conditions to
Credit Extensions set forth in Section 5.3 of the Credit Agreement, the Borrower
shall not be entitled to request Credit Extensions. The Lenders’ consent to any
Credit Extension requested by the Borrower at any time during which the Lenders
are not obligated to make Credit Extensions shall not be construed as a waiver
of the Lenders’ right to not consent to any other Credit Extensions or a waiver
of any other rights or remedies of the Credit Parties under the Loan Documents,
all of which are expressly reserved.
     10. Each Loan Party hereby (i) reaffirms and admits the validity and
enforceability of each Loan Document and this Amendment and Consent and the
respective obligations of the Loan Parties thereunder, and agrees and admits
that no Loan Party has any defense to or offset against any such obligation, and
(ii) represents and warrants that except for the Third Quarter Defaults, Fourth
Quarter Defaults and First Quarter Defaults, no Default has occurred and is
continuing and that all of the respective representations and warranties of the
Loan Parties contained in the Loan Documents are true and correct.
     11. By signing below, each Subsidiary Guarantor consents to this Amendment
and Consent.
     12. This Amendment and Consent may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement. It shall not be necessary in making proof of this
Amendment and Consent to produce or account for more than one counterpart signed
by the party to be charged.
     13. THIS AMENDMENT AND CONSENT IS BEING DELIVERED IN AND IS INTENDED TO BE
PERFORMED IN THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCEABLE IN
ACCORDANCE WITH, AND BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
[Remainder of page intentionally left blank.]
The BISYS Group, Inc. Amendment No. 3 and Consent No. 6

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 and
Consent No. 6 to the Credit Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

            THE BISYS GROUP, INC.
      By:   /s/ Bruce D. Dalziel       Name:  Bruce D. Dalziel      Title:  CFO 
   

CONSENTED TO AND AGREED:
ASCENSUS INSURANCE SERVICES, INC.
BISYS COMMERCIAL INSURANCE SERVICES, INC.
BISYS FINANCING COMPANY
BISYS FUND SERVICES OHIO, INC.
BISYS INSURANCE SERVICE HOLDING CORP.
BISYS INSURANCE SERVICES, INC.
BISYS MANAGEMENT COMPANY
BISYS PRIVATE EQUITY SERVICES, INC.
BISYS RETIREMENT SERVICES, INC.
UNIVERSAL PENSIONS, INC.
AS TO EACH OF THE FOREGOING

         
By:
  /s/ Bruce D. Dalziel    
 
        Name: Bruce D. Dalziel     Title: EVP    

BISYS INFORMATION SOLUTIONS, L.P.
By: BISYS INFORMATION SOLUTIONS HOLDINGS I, INC.,
its General Partner

         
By:
  /s/ Bruce D. Dalziel    
 
        Name: Bruce D. Dalziel     Title: EVP    

BISYS DOCUMENT SOLUTIONS, LLC
By: BISYS INFORMATION SOLUTIONS, L.P., its Sole Member
By: BISYS INFORMATION SOLUTIONS HOLDINGS I, INC., its General Partner

         
By:
  /s/ Bruce D. Dalziel    
 
        Name: Bruce D. Dalziel     Title: EVP    

The BISYS Group, Inc. Amendment No. 3 and Consent No. 6





--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK, individually, as Issuing Bank, as
Swingline Lender and as Administrative Agent    
 
           
 
  By:   /s/ Steven L. Wexler    
 
                Name: Steven L. Wexler
        Title: Vice President           CONSENTED TO AND AGREED:    
 
                BANK OF AMERICA, N.A., successor by merger to Fleet National
Bank, individually and as Documentation Agent    
 
           
 
  By:   /s/ Richard M. Williams    
 
                Name: Richard M. Williams
        Title: Credit Products Officer    
 
                CONSENTED TO AND AGREED:    
 
                JPMORGAN CHASE BANK, N.A., individually and
as Documentation Agent    
 
           
 
  By:   /s/ Anne Biancardi    
 
                Name: Anne Biancardi
        Title: Vice President    
 
                CONSENTED TO AND AGREED:    
 
                SUNTRUST BANK, individually and
as Documentation Agent    
 
           
 
  By:   /s/ David W. Penter    
 
                Name: David W. Penter         Title: Managing Director    
 
                CONSENTED TO AND AGREED:    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as
Documentation Agent    
 
           
 
  By:   /s/ Karin E. Samuel.    
 
                Name: Karin E. Samuel
        Title: Vice President    

The BISYS Group, Inc. Amendment No. 3 and Consent No. 6





--------------------------------------------------------------------------------



 



                  CONSENTED TO AND AGREED:    
 
                KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:      
 
                Name:
        Title:    
 
                CONSENTED TO AND AGREED:    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:      
 
                Name:
Title:    
 
                CONSENTED TO AND AGREED:    
 
                THE BANK OF NOVA SCOTIA    
 
           
 
  By:   /s/ Todd Meller    
 
                Name: Todd Meller
Title: Managing Director    
 
                CONSENTED TO AND AGREED:    
 
                SCOTIABANC INC.    
 
           
 
  By:   William E. Zarrett    
 
                Name: William E. Zarrett         Title: Managing Director    
 
                CONSENTED TO AND AGREED:    
 
                US BANK, N.A.    
 
           
 
  By:        
 
                Name:
Title:    

The BISYS Group, Inc. Amendment No. 3 and Consent No. 6





--------------------------------------------------------------------------------



 



                  CONSENTED TO AND AGREED:    
 
                ALLIED IRISH BANKS, PLC    
 
           
 
  By:        
 
                Name:             Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                CONSENTED TO AND AGREED:    
 
                AIB DEBT MANAGEMENT LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
                CONSENTED TO AND AGREED:    
 
                FIFTH THIRD BANK (CENTRAL OHIO)    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                CONSENTED TO AND AGREED:    
 
                UFJ BANK LIMITED    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:               CONSENTED TO AND AGREED:    
 
                SUMITOMO MITSUI BANKING CORPORATION    
 
           
 
  By:        
 
           

The BISYS Group, Inc. Amendment No. 3 and Consent No. 6





--------------------------------------------------------------------------------



 



             
 
  Name:     
 
  Title:     

The BISYS Group, Inc. Amendment No. 3 and Consent No. 6

